DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with F. Wayne Thompson, Jr. on 2/18/2022 as memorialized in the attached Interview Summary.
The application has been amended as follows: 
In the Claims: 
Please cancel claims 21 and 25.  
22. An orifice plate configured to be positioned in a conduit, the orifice plate comprising:
a plurality of holes that extend through the orifice plate, the plurality of holes are arranged to form a spiral layout configured to regulate a fluid flow passing therethrough; 
wherein each hole of the plurality of holes is a contoured conical shape extending between an inlet and an outlet, the inlet is larger in diameter than the outlet;
wherein each hole of the plurality of holes has a linear radius having a constant growth factor.
26. An orifice plate configured to be positioned in a conduit and extend across a transverse cross-section thereof, the orifice plate comprising: 
a plurality of holes that extend through the orifice plate, the plurality of holes are arranged to form three or more spiral layouts configured to regulate a fluid flow passing therethrough; 
wherein each hole of the plurality of holes is a contoured conical shape extending between an inlet and an outlet, the inlet is larger in diameter than the outlet;
wherein each hole of the plurality of holes has a linear radius having a constant growth factor.
Allowable Subject Matter
Claims 1, 3-8, 10-14, 22-24 and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to independent claim 1, the prior art of record fails to teach or suggest an orifice plate wherein the spiral layout is a logarithmic spiral together in combination with the other elements.  Those claims dependent from claim 1 are allowable for at least the same reasons.  With regard to independent claims 22 and 26, the prior art of record fails to teach or suggest an orifice plate wherein each hole of the plurality of holes has a linear radius having a constant growth factor together in combination with the other elements.  Those claims dependent from claims 22 or 26 are allowable for at least the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DAVID R DEAL/Examiner, Art Unit 3753                                                                                                                                                                                          
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753